     9:20-cv-01303-BHH         Date Filed 03/16/21   Entry Number 40     Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION


Peacock Automotive, LLC,         )
                                 )
                    Plaintiff,   )
                                 )               Civil Action No. 9:20-1303-BHH
v.                               )
                                 )                             ORDER
Granite State Insurance Company, )
                                 )
                    Defendant.   )
________________________________ )

       This matter is before the Court upon Plaintiff Peacock Automotive, LLC’s (“Plaintiff”

or “Peacock”) motion for partial summary judgment and Defendant Granite State Insurance

Company’s (“Defendant” or “Granite State”) cross-motion for summary judgment. For the

reasons set forth herein, the Court denies Plaintiff’s motion for partial summary judgment

and grants Defendant’s motion for summary judgment.

                                      BACKGROUND

       Plaintiff operates a number of businesses in Jasper County, South Carolina, and

Plaintiff purchased an insurance policy (No. 02-LX-062648260-1, “the policy”) from

Defendant to insure its commercial properties. Included in the policy is certain “business

income and extra expense coverage.” In particular, relevant to this lawsuit is the following

“Civil Authority” provision:

       We shall pay for the actual loss of your business income and extra
       expense caused by or resulting from action by a civil authority that prohibits
       access to the premises described in the Declarations due to direct physical
       loss of or damage to property, other than at the premises described in the
       Declarations, caused by or resulting from a covered cause of loss. . . .

(ECF No. 20-2 at 1 (emphasis in original).)
     9:20-cv-01303-BHH           Date Filed 03/16/21        Entry Number 40         Page 2 of 15




        In its complaint, Plaintiff alleges that Executive Order 2019-181 forced it to evacuate

its businesses by noon on September 2, 2019, due to the approaching Category 5

Hurricane Dorian. (ECF No. 1-1 ¶ 3.) Plaintiff further asserts that “[t]he Executive Order

was based on the severe property damage loss evidenced in the Bahamas and along the

coast of the United States, and the continued threat of Hurricane Dorian to the east coast

of the United States.” (Id.) Plaintiff claims that the Executive Order “was also based upon

the significant potential threat of property damage in Jasper County, South Carolina.” (Id.)

        Plaintiff asserts that the policy was in effect at the time of the mandatory evacuation

and that it filed a claim for business interruption loss with Defendant in early September.

Plaintiff further asserts that it provided proof to Defendant that the Evacuation Order was

based in part on damage to property other than at the dealerships, and Plaintiff contends

that Defendant failed to timely investigate the claim and refused to pay benefits owed

without reasonable cause. (ECF No. 20-1 at 2.) Plaintiff’s complaint alleges claims against

Defendant for breach of contract and bad faith, and in its motion for partial summary

judgment, Plaintiff seeks an order finding in its favor as to liability on both of its claims. In

its cross-motion for summary judgment, Defendant asserts that there is no coverage under

the civil authority provision as a matter of law and that it did not act in bad faith and acted

reasonably in denying the claim.

                                     STANDARD OF REVIEW

        A court shall grant summary judgment if a party shows that there is no genuine



        1
          Plaintiff’s complaint references Executive Order 2019-18, but based on the parties’ motions and
other briefings, it appears that the Executive Order at issue is 2019-28, which mandated the evacuation of
Jasper County and other coastal counties effective at noon on September 2, 2019.

                                                    2
     9:20-cv-01303-BHH        Date Filed 03/16/21      Entry Number 40       Page 3 of 15




dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                        DISCUSSION

       In its motion for partial summary judgment, Plaintiff first seeks judgment as to liability

on its breach of contract claim, asserting that there is no genuine issue of material fact that

(1) a binding contract existed between the parties; (2) Governor McMaster’s Executive

Order mandating evacuation of Plaintiff’s businesses satisfies the unambiguous insuring

language; and (3) Defendant breached the contract by denying Plaintiff’s claim. In support,

Plaintiff relies on a recent opinion from Judge Lydon, Kelaher, Connell & Conner, P.C. v.

Auto-Owners Ins. Co., 440 F. Supp. 3d 520 (D.S.C. 2020), which cites favorably the case

of Assurance Co. of Am. v. BBB Serv. Co. Inc., 593 S.E.2d 7 (Ga. Ct. App. 2003).

According to Plaintiff, the instant case is analogous to Assurance, and Plaintiff asserts that

the civil authority provision is met here, like in Assurance, based on a letter dated January

6, 2020, from Kim Stenson, the Director of the South Carolina Emergency Management

Division, which states: “As a result of the severe property loss evidenced in the Bahamas

as Hurricane Dorian continues to threaten the east coast of the United States, the

                                               3
     9:20-cv-01303-BHH          Date Filed 03/16/21   Entry Number 40      Page 4 of 15




significant potential threat to South Carolina, and based on the recommendations of local,

state and federal officials, Governor McMaster determined that it was necessary to

evacuate portions of eight coastal counties, including Jasper County, on September 2nd.”

(ECF No. 20-4 at 1.)

       Plaintiff also seeks summary judgment as to liability on its bad faith claim, asserting

that Defendant failed to send a denial letter with the reasons for denial and failed to provide

a coverage response for more than a month after it received Director Stenson’s letter,

thereby forcing Plaintiff to file suit.

       In response to Plaintiff’s motion, by way of cross-motion for summary judgment,

Defendant first contends that Director Stenson’s letter is hearsay and is not admissible

evidence to support Plaintiff’s motion. Next, Defendant asserts that Plaintiff’s claim is not

covered by the policy, because, contrary to Plaintiff’s assertion, the policy contains a

territorial restriction, and damage in the Bahamas falls outside of the restriction.

Additionally, Defendant asserts that there is no “nexus” between Governor McMaster’s

Executive Order and the existing damage to property in the Bahamas. In support of its

argument, Defendant relies on Kelaher and several cases cited favorably within Judge

Lydon’s opinion.

       Next, as to Plaintiff’s bad faith claim, Defendant asserts that to the extent the claim

is for improper claims practices, South Carolina law does not recognize such a claim. Also,

to the extent Plaintiff properly asserts a bad faith claim, Defendant contends that it did not

act in bad faith because there was no coverage under the policy, and, alternatively, even

if the Court were to somehow find coverage, Defendant asserts that it did not act

unreasonably in denying Plaintiff’s claim.

                                              4
     9:20-cv-01303-BHH        Date Filed 03/16/21     Entry Number 40       Page 5 of 15




       In response to Defendant’s motion for summary judgment, Plaintiff argues that

Defendant’s interpretation of the policy’s territorial restriction is strained and unreasonable.

Plaintiff argues that the “loss” referenced in the Business Income and Extra Expense

Coverage Form is the “loss of your business income,” which is distinct from “direct physical

loss of or damage to property other than at the premises.” In other words, Plaintiff asserts

that it is not seeking coverage for property damage in the Bahamas but instead for the

“loss” of its business income, suffered as a result of the evacuation and clearly occurring

within the coverage territory.

       In addition, Plaintiff asserts that Defendant cannot now introduce a new basis for

denial by claiming that the physical damage, rather than the business income loss, must

have occurred within the coverage territory. Moreover, Plaintiff asserts that it has shown

a sufficient nexus between the physical damage caused by Hurricane Dorian and the

Executive Order, pointing to Director Stenson’s letter. With respect to Director Stenson’s

letter, Plaintiff asserts that it may be considered for purposes of summary judgment

because (1) the letter is subject to a hearsay exception as a public record, see Fed. R.

Evid. 803(8); and (2) Rule 56 of the Federal Rules of Civil Procedure no longer requires

evidence to be presented in admissible form and instead requires a party to identify facts

that could be presented in admissible form. In short, Plaintiff asserts that the facts in

Director Stenson’s letter “can be reduced to admissible form at trial through his testimony.”

(ECF No. 31 at 10.)

       Lastly, with respect to its bad faith claim, Plaintiff contends that there is prima facie

evidence of coverage and that Defendant failed to investigate and process Plaintiff’s claim

in good faith. Plaintiff states that Defendant did not send a denial letter under January 23,

                                               5
      9:20-cv-01303-BHH            Date Filed 03/16/21         Entry Number 40          Page 6 of 15




2020, although the letter is dated December 9, 2020,2 and Plaintiff further asserts that the

letter contains several misstatements and shows a lack of investigation.

        In its reply brief, Defendant asserts that the Stenson letter does not fall within the

public records exception to hearsay, and that, regardless, Stenson cannot testify as to

Governor McMaster’s reason for issuing Executive Order 2019-28 because only Governor

McMaster can speak to that issue. Thus, Defendant argues that any dispute over the

accuracy, reliability, and/or admissibility of Stenson’s letter is not a dispute involving a

material fact.

        Next, Defendant asserts that Executive Order was not issued “due to” any damage

in the Bahamas, and that Judge Lydon’s opinion in Kehalar, although not binding

precedent, shows that “some link” between a civil authority order and property damage

must be a “close causal link,” which is not present in this case. Defendant also points out

that it is not limited to the coverage defenses in its denial letter and that the doctrines of

waiver and estoppel cannot be used to extend coverage where it does not otherwise exist.

        Next, with regard to Plaintiff’s reliance on property damage in the Bahamas as a

basis for coverage, Defendant asserts that it was first made aware of this argument on or

around February 6, 2020, when it received a letter from Plaintiff’s counsel setting forth this

argument and including Stenson’s letter as an attachment. According to Defendant, it was

still investigating these issues less than one month later when Plaintiff filed suit. In addition,

Defendant again asserts that the territorial restriction unequivocally bars coverage because



        2
           Although Plaintiff claims in its motion for partial summary judgment that Defendant never sent a
denial letter, the parties now appear to have stipulated that a denial letter was sent on or around January 23,
2020. (See ECF No. 32 at 6 n.4.)

                                                      6
     9:20-cv-01303-BHH        Date Filed 03/16/21   Entry Number 40      Page 7 of 15




the “cause of loss” that must be covered is the purported property damage that triggers the

evacuation and not the evacuation itself. Finally, Defendant asserts that Plaintiff has not

offered any evidence of bad faith.

       The Court will examine the parties’ arguments below.

       As an initial matter, the Court is not convinced by Defendant’s interpretation of the

policy’s “coverage territory” provision. As previously set forth, the policy includes the

following “Civil Authority” provision:

       We shall pay for the actual loss of your business income and extra
       expense caused by or resulting from action by a civil authority that prohibits
       access to the premises described in the Declarations due to direct physical
       loss of or damage to property, other than at the premises described in the
       Declarations, caused by or resulting from a covered cause of loss. . . .

(ECF No. 20-2 at 1 (emphasis in original).) Under the General Conditions section of the

policy, a section with the heading “Policy Period, Coverage Territory” provides that: “Under

this Policy: 1. We cover loss or damage commencing: . . . b. Within the coverage territory,”

and the coverage territory is defined as the United States, including its territories and

possessions, Puerto Rico, and Canada. (Id. at 4 (emphasis in original).)

       Defendant argues that the coverage territory restriction unequivocally bars coverage

because the “cause of loss” that must be covered is the purported property damage that

triggers the evacuation and not the evacuation itself. However, as Plaintiff points out, the

coverage territory provision does not refer to the defined term “covered cause of loss.”

Rather, it simply says, “We cover loss or damage commencing . . . [w]ithin the coverage

territory.” (Id. at 4.) Defendant agrees with Plaintiff that the phrase “[w]e cover loss or

damage” refers to Plaintiff’s purported loss of business income. (ECF No. 32 at 8.)



                                             7
     9:20-cv-01303-BHH        Date Filed 03/16/21     Entry Number 40      Page 8 of 15




However, Defendant argues that “Plaintiff is incorrect that the territorial restrictions cannot

be enforced so long as the ‘loss’ is within the coverage area, because the insurable interest

for these Jasper County businesses will presumably always cause a “loss” in Jasper

County.” (Id.) However, as Plaintiff points out, the plain language of the coverage territory

provision does not require that the “cause of loss,” “physical loss,” “damage to property,”

or “covered cause of loss” occur within the coverage territory. It simply says “loss or

damage,” and the parties agree that the loss at issue is Plaintiff’s loss of business income.

If Defendant wanted to limit the policy to require that the “cause of loss,” “physical loss,

“damage to property,” or “covered cause of loss” commence within the coverage territory,

it could have done so. Accordingly, the Court does not find that Defendant is entitled to

summary judgment on the basis of the policy’s coverage territory provision.

       Next, however, the Court is convinced by Defendant’s argument that there must be

a causal link between the civil authority order and property loss or damage other than at

the covered premises, because the plain language of the policy clearly requires that the

“action by a civil authority” be “due to direct physical loss of or damage to property, other

than at the premises . . . .” (ECF No. 20-2 at 1 (emphasis added).) The Court is also

convinced, for the reasons set forth below, that there is not sufficient evidence of a causal

link between Governor McMaster’s Executive Order and property damage in the Bahamas.

       In Kelaher, the insured, a South Carolina law firm that allegedly lost business income

after the Governor of South Carolina ordered a mandatory evacuation, sought coverage

pursuant to a civil authority provision in its business interruption insurance policy. The

policy at issue required that the order of civil authority be “because of damage or

destruction of property adjacent to the described premises by the perils insured against.”

                                              8
     9:20-cv-01303-BHH        Date Filed 03/16/21     Entry Number 40      Page 9 of 15




440 F. Supp. 3d at 526 (emphasis added). In evaluating the phrase “because of,” Judge

Lydon considered a number of cases involving the same phrase and determined that the

phrase “unambiguously requires a link between the issuance of the civil authority order and

the property damage.” Id. at 528.

       Here, Plaintiff argues that there simply must be “some link” between the action by

a civil authority and the physical loss of or damage to other property, but after a review of

the relevant case law, the Court agrees with Defendant that there must be a causal link or

nexus between the two. As cited by Judge Lydon in Kelaher, in Dickie Brennan & Co., Inc.

v. Lexington Ins. Co., the Fifth Circuit Court of Appeals found that the insured failed to

demonstrate a nexus between any prior property damage and the governor of Louisiana’s

mandatory evacuation order related to Hurricane Gustav. 636 F.3d 683 (5th Cir. 2011).

The court noted that the general rule that “[c]ivil authority coverage is intended to apply to

situations where access to an insured’s property is prevented or prohibited by an order of

civil authority issued as a direct result of physical damage to other premises in the proximity

of the insured’s property.” Id. at 686-87. Although the policy at issue in Dickie Brennan did

not address the proximity issue, the court found that “the policy requires proof of a causal

link between prior damage and civil authority action.” Id. at 687. Because the civil authority

action at issue in Dickie Brennan did not mention any property damage in the Carribean,

and listed only possible future storm surge, high winds, and flooding based on the

hurricane’s predicted path as reasons for evacuation, the court found that the insured failed

to demonstrate a causal link or nexus between any prior property damage and the

evacuation order. Id. at 685-86. As in Kelaher, this Court is persuaded by the Fifth

Circuit’s well-reasoned analysis. Id. at 686; see also South Texas Med. Clinics, P.A. v.

                                              9
    9:20-cv-01303-BHH         Date Filed 03/16/21     Entry Number 40       Page 10 of 15




CNA Fin. Corp., 2008 WL 450012 (S.D. Tex. Feb. 15, 2008) (finding no coverage under a

civil authority provision where “the mandatory evacuation order for Wharton County was

issued due to the anticipated threat of damage to the county and not due to property

damage that had occurred in Florida and the Gulf of Mexico” in connection with Hurricane

Rita); United Airlines, Inc. v. Ins. Co. of the State of Penn., 439 F.3d 128, 134 (2d Cir.

2006) (finding that the interruption to United Airlines’ business following the terrorist attacks

on September 11, 2001, was not the “direct result” of damage to adjacent premises

because the decision to halt operations was “based on fears of future attacks).

         Here, Plaintiff cites Assurance Co of Am. v. BBB Serv. Co. in support of its argument

that is has shown a nexus between the evacuation order and hurricane damage in the

Bahamas, but the Court finds Plaintiff’s reliance on Assurance unavailing. 593 S.E.2d 7

(Ga. Ct. App. 2003). In Assurance, the Georgia Court of Appeals affirmed the trial court’s

finding of coverage for lost business income due to a hurricane under a similar civil

authority provision. However, in Assurance, the court conducted a bench trial, at which a

member of the Brevard County “Policy Group” that was assembled to make emergency-

weather decisions testified that “the fact that the storm had been causing damage in its

path, the forecast that the storm was headed to Brevard County, and the anticipated impact

of the storm if it reached Brevard County were factors that led the team to advise the

Chairman of the County Commission to sign the evacuation order.” Id. at 8. In reviewing

the trial court’s decision under a clearly erroneous standard, the appellate court found that

the trial court’s decision could not be disturbed because the record contained evidence that

actual damage to property other than the insured premises was a basis for the evacuation

order.

                                               10
    9:20-cv-01303-BHH       Date Filed 03/16/21     Entry Number 40      Page 11 of 15




       In Kelaher, Judge Lydon found the facts of Assurance distinguishable, noting that

the Executive Order at issue in Kelaher “does not reference any ‘damage or destruction of

property,’ let alone ‘damage or destruction of property adjacent to the described premises.”

440 F. Supp. 3d at 531. Rather, in Kelaher, the Executive Order “focused on the potential,

future, or predicted impacts on life and property.” Id. Such is the case here.

       Specifically, Executive Order 2019-28 provides as follows:

       WHEREAS, the National Hurricane Center has determined from the latest
       forecast models that Hurricane Dorian, which is currently a category 5
       hurricane, may impact the State of South Carolina and other areas in the
       southeastern region of the United States; and

       WHEREAS, the undersigned has been advised that Hurricane Dorian,
       including the associated wind, heavy rain, flash flooding, and other severe
       weather, represents a significant threat to the State of South Carolina, which
       requires that the State take timely precautions to protect and preserve
       property, critical infrastructure, communities, and the general safety and
       welfare of the people of this States; and

       WHEREAS, due to the potential impact of Hurricane Dorian, the undersigned
       issued Executive Order No. 2019-26 on August 31, 2019, declaring that a
       State of Emergency exists throughout the State of South Carolina and
       activating the South Carolina Emergency Operations Plan to provide for the
       health, safety, and welfare of residents and visitors located in the threatened
       areas; and

       WHEREAS, as the elected Chief Executive of the State, the undersigned is
       authorized pursuant to section 25-1-440 of the South Carolina Code of Laws,
       as amended, to direct and compel the evacuation of all or part of the
       populace from any stricken or threatened area if such action is considered
       necessary for the preservation of life or other emergency mitigation,
       response, or recovery; and

       WHEREAS, upon consultation with the South Carolina Emergency
       Management Division (“EMD”) and other authorities, the undersigned has
       determined that an evacuation is necessary for the preservation of life in and
       surrounding the threatened areas or for other emergency mitigation,
       response, or recovery efforts.



                                             11
    9:20-cv-01303-BHH        Date Filed 03/16/21     Entry Number 40       Page 12 of 15




       ...

(ECF No. 20-3 at 1.) Importantly, nowhere does Governor McMaster’s Executive Order

mention earlier property loss or damage in the Bahamas as a basis for his decision.

Rather, similar to Kelaher, Dickie Brennan, and South Texas Medical Clinics, the action of

civil authority at issue here focuses only on the potential threat to lives and property and

does not appear to be “due to direct physical loss of or damage to property, other than at

the premises.”

       Plaintiff points to Stenson’s letter as evidence that “a ground for issuing the

Executive Order was direct physical loss or damage to property other than the insured

premises.” (ECF No. 20-1 at 4.) As previously set forth, Stenson’s letter states the

following: “As a result of the severe property loss evidenced in the Bahamas as Hurricane

Dorian continues to threaten the east coast of the United States, the significant potential

threat to South Carolina, and based on the recommendations of local, state and federal

officials, Governor McMaster determined that it was necessary to evacuate portions of eight

coastal counties, including Jasper County, on September 2nd.” (ECF No. 20-4 at 1.)

       Ultimately, however, the Court agrees with Defendant that Stenson’s letter is

hearsay and that it does not fall within the public records exception to hearsay under Rule

803(8) of the Federal Rules of Evidence. Stated plainly, the letter does not set out the

office’s activities, include “a matter observed while under a legal duty to report,” or contain

“factual findings from a legally authorized investigation. See Fed. R. Evid. 803(8)(A)(ii) and

(iii). Moreover, the letter was not timely written and appears to have been prepared in

contemplation of litigation, leading to a finding of untrustworthiness.

       In addition, although Rule 56 no longer requires evidence to be presented in

                                              12
     9:20-cv-01303-BHH          Date Filed 03/16/21        Entry Number 40         Page 13 of 15




admissible form for purposes of summary judgment and instead requires a party to identify

facts that could be presented in admissible form, the Court finds that even if Plaintiff were

to present the testimony of Director Stenson at trial, this testimony would not address a

material fact because Director Stenson is not competent to testify as to Governor

McMaster’s reasons for issuing Executive Order 2019-28. See S.C. Code § 25-1-440

(providing that “[t]he Governor, when an emergency has been declared, as the elected

Chief Executive of the States, is responsible for the safety, security, and welfare of the

State . . . .”) Thus, contrary to the facts in Assurance, where the insured presented the

testimony of a member of a policy group that was assembled to make emergency-weather

decisions, the applicable South Carolina law grants the Governor (and not the South

Carolina Emergency Management Division) the broad emergency powers to implement

emergency declarations and executive orders, and Stenson cannot testify as to the basis

for Governor McMaster’s determination that a mandatory evacuation was necessary.3

        Based on the foregoing, the Court finds that Plaintiff has failed to point to sufficient

evidence to show the required causal link or nexus between the action by a civil authority

(Executive Order 2019-28) and direct physical loss of or damage to property, other than at

the premises described in the Declarations (property loss or damage to property in the

Bahamas). Stated plainly, Executive Order 2019-28 speaks for itself and does not mention

earlier property loss or damage in the Bahamas as a basis for the mandatory evacuation.

Rather, similar to Kelaher, Dickie Brennan, and South Texas Medical Clinics, the Executive



        3
        As Defendant points out in its motion, only Governor McMaster can speak to his reasons for issuing
the mandatory evacuation order, and there is no reason to otherwise speculate as to the Governor’s reasons
when the order speaks for itself and does not refer in any way to property damage in the Bahamas.

                                                   13
    9:20-cv-01303-BHH         Date Filed 03/16/21      Entry Number 40       Page 14 of 15




Order focuses only on the potential, future, or predicted impacts on life and property in

South Carolina. Moreover, Director Stenson is not competent to testify as to Governor

McMaster’s reasons for issuing Executive Order 2019-28; thus, the letter offered by Plaintiff

does not create a genuine issue of material fact as to Plaintiff’s claims. Accordingly, the

Court finds that Defendant is entitled to summary judgment on Plaintiff’s bad faith claim.

       Likewise, the Court finds that Defendant is entitled to summary judgment on

Plaintiff’s bad faith claim. When Defendant sent Plaintiff the denial letter in January,

Defendant had not yet received the letter from Plaintiff’s counsel with Director Stenson’s

letter attached. Thus, there can be no bad faith on Defendant’s part for failing to analyze

the issues raised in these letters in its reservation of rights or denial letter.

       Additionally, it appears that Plaintiff filed this suit less than one month after providing

counsel’s letter and Stenson’s letter to Defendant, and Plaintiff has not shown that

Defendant was taking an unreasonable amount of time to review the matter prior to Plaintiff

filing suit. Overall, the Court finds that Plaintiff has failed to point to evidence sufficient to

create a genuine issue of material fact as to Defendant’s alleged bad faith. As explained

above, Defendant had a reasonable basis to deny coverage. Accordingly, the Court finds

that Defendant is entitled to summary judgment on Plaintiff’s bad faith claim.




                                               14
       9:20-cv-01303-BHH     Date Filed 03/16/21    Entry Number 40     Page 15 of 15




                                      CONCLUSION

         For the foregoing reasons, the Court denies Plaintiff’s motion for partial summary

judgment (ECF No. 20) and grants Defendant’s motion for summary judgment (ECF No.

23).

         IT IS SO ORDERED.

                                                        /s/Bruce H. Hendricks
                                                        United States District Judge

March 15, 2021
Charleston, South Carolina




                                             15
